DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12, 25-32, drawn to a fastening apparatus.
Group II, claim(s) 13-24, drawn to a fastener pass/fail determining method.
Although Claims 29-32 are written to depend on Claim 13, since the preamble refers to “The fastening apparatus” which Claim 13 does not claim, they are interpreted to depend on Claim 5.  
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Upon election of Group I, the species are as follows: 
Species A1: embodiment in Figure 7 wherein a fastener comprises a shaft part is formed integrally with a first head part (Claims 1-4 and 25-28)
Species A2: embodiment in Figure 17 wherein a fastener is formed from a shaft body. (Claims 5-12 and 29-32)
Upon election of Group II, the species are as follows:
Species B1: embodiment in Figure 7 wherein a fastener comprises a shaft part is formed integrally with a first head part (Claims 13-16)
Species B2: embodiment in Figure 17 wherein a fastener is formed from a shaft body. (Claims 17-24)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  There are no generic claims.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons
Groups I and II and Species A1, A2, B1 and B2 lack unity of invention because even though the inventions of these groups require the technical feature of a fastening device configured to heat only the shaft body in a non-contacting state and then apply pressure while the shaft body is inserted through the through holes of the workpeieces to form the shaft body in to a second head part that is opposite of the first head part, a determining device configured to determine whether the fastener is defective or not defective, a fastening die configured to form the second head, a press configured for applying the pressure to the fastening die, determining device configured to calculate a load curve defined by the time and the load during which the pressure is applied and determine whether amount of change per unit of time in the load curve after a reference load has been exceeded is within a range of a pre-determined first reference value, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Trudeau et al. (U.S. Patent Publication No. 2017/0066182) and Chitty et al. (U.S. Patent Publication No. 2007/0033788).  Trudeau teaches a fastening device (Fig. 5A, 42) configured to heat only the shaft body (Fig. 5A, 10) in a non-contacting state (Fig. 5A, the blank (10) is not in contact with the workpieces (26, 28)) ([0108], lines 12-15) and then apply pressure while the shaft body is inserted through the through holes (Fig. 5A, 26A & 28A) of the workpeieces (Fig. 5A, 26 & 28) to form the shaft body into a second head part (Fig. 5A, 32A) that is opposite of the first head part (Fig. 5A, 32B) .
Although Trudeau does not explicitly teach a determining device, it teaches that a hydraulic actuator is configured to maintain a desired force applied by a ram.  ([01117))
Chitty et al. (U.S. Patent Publication No. 2007/0033788) teach a determining device (Fig. 3, 70) configured to determine whether the fastener is defective or not defective ([0041]),
determining device (Fig. 3, 70) configured to calculate a load curve defined by the time and the load during which the pressure is applied ([0049]) and determine whether amount of change per unit of time in the load curve after a reference load has been exceeded is within a range of a pre-determined first reference value ([0045]-[0052], [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a determining device and sensors, so as to measure the load with the time and compare them with the load curve having a reference load with a tolerance according to the method of Chitty et al. in order to determine whether the fastener of Trudeau is defective or not defective as suggested in Chitty et al. [0041].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        3/15/2021